Citation Nr: 1507639	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-40 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the Veteran's claim of service connection for PTSD because the evidence of record failed to establish that the Veteran's claimed in-service stressor actually occurred.  In June 2009, the Veteran filed a timely Notice of Disagreement (NOD).  The RO then furnished the Veteran with a Statement of the Case (SOC) in July 2010.  Finally, the Veteran filed a Substantive Appeal, VA Form 9, in September 2010.

In September 2014, the Veteran was afforded a video teleconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the Veteran's claim file.

Concerning the status of the Veteran's representation, the Board notes that the most recent VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, is from July 2001, and lists the Texas Veterans Commission (TVC) as the Veteran's representative.  There is nothing in the file that indicates that the Veteran rescinded this appointment.  In addition, in February 2014, the TVC submitted a Statement of Accredited Representative in Appealed Case in lieu of a VA Form 646 that advocated on behalf of the Veteran.  However, at the Veteran's hearing before the undersigned, a representative from Disabled American Veterans (DAV) assisted the Veteran.  Additionally, when the Veteran initially filed his claim, the Veteran was assisted by a representative from the DAV. To clear up this confusion, a letter was sent to the Veteran in November 2014 requesting clarification concerning which Veterans Service Organization was his current representative.  To date, the Veteran has not responded to this request for clarification.  However, because the most recent VA Form 21-22 lists the TVC as the current representative, and there is nothing in the record which revokes that authorization, the Board has listed the TVC as the Veteran's representative. 

The Veteran's claim on appeal has been characterized as a claim of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies PTSD without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claims described, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Treatment records indicate that the Veteran has been diagnosed with major depressive disorder; generalized anxiety disorder; panic attacks with agoraphobia; obsessive-compulsive disorder; and PTSD, chronic and severe.  Accordingly, the Veteran's claim is not limited solely to PTSD; rather, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, variously diagnosed and claimed as PTSD.

The Board notes that this appeal was processed utilizing the Virtual VA and Veterans Benefits Management System (VBMS) paperless systems.  Accordingly, any future consideration of the Veteran's claim should take into account the existence of the paperless files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, additional development is necessary prior to further appellate consideration of the Veteran's claim on appeal.

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, due to multiple in-service (non-combat related) events.  In August 2007, the RO sent a VCAA letter to the Veteran asking him to provide specific details of any alleged in-service stressors so that it could verify the occurrence of any of these alleged events.  Two months later, in October 2007, the RO sent a follow-up letter, again requesting the Veteran to provide any specific details concerning the alleged in-service event.  The letter informed the Veteran that he had one year to submit the requested information.

In January 2008, the Veteran submitted a statement in support of claim that detailed his claimed in-service stressors.  In the statement, the Veteran asserted that the "events leading to PTSD were a combination of not one isolated case, but a combination which began in boot camp, hospitalization for injuries and post treatment."  As to specific in-service stressors, the Veteran alleged the following incidents:
	
Stressor 1.  During the last week of August 1969, the Veteran injured himself during training maneuvers.  Immediately following the fall, the Veteran alleges that his drill instruction was indifferent to this Veteran's injury, and told him to continue with physical training.  The next day, he received medical attention, and was kept for two weeks.

Stressor 2.  While in boot camp in September 1969, the Veteran's drill instructor would place a metal trash can on the Veteran's head as punishment, hit the can with a stick, and yell obscenities about the Veteran or his family.

Stressor 3.  The Veteran witnessed his drill instructor step on the hand of another recruit.  Later, the Veteran found out that the recruit was medically discharged as a result.

Stressor 4.  In September 1969, the Veteran and his fellow recruits were given a demonstration on how to kill an enemy soldier with a piece of piano wire.  The Veteran alleges that his drill instructor solicited a volunteer and proceeded with the demonstration.  During the demonstration, the Veteran witnessed the volunteer struggling for air and, after about a minute, the volunteer's body went limp.  The Veteran stated that he and the other recruits were told to leave the training area; he later found out that the volunteer had died.  The Veteran alleges that, in response to the incident, his drill instructors were reassigned and a congressional investigation was conducted.

Stressor 5.  In the month of June or July of 1970, while stationed in Beaufort, South Carolina, he was ordered to clean out the cockpit of an F-4 jet.  As he was cleaning, another soldier informed him that what he was cleaning was in fact brain matter, and that another soldier performing maintenance on the jet accidentally pulled the ejector pin causing the seat to eject and sever the soldier's head.

Stressor 6.  Following an incident in which the Veteran was severely injured by a tire, the Veteran was hospitalized in Beaufort, South Carolina from August 1970 to November 1970.  During his hospitalization, the Veteran was given daily regimes of Darvon, Valium, and other medications, as well as multiple medical treatments; despite treatment, the Veteran experienced extreme discomfort.  As a result, the Veteran states that as a result of his hospital stay, he experiences nightmares.  In addition, the Veteran alleges that the incident put a great strain on his marriage.

Stressor 7.  During his hospital stay in the months of September or October 1970, the Veteran was informed that a friend, identified by only his first name, from training was admitted to the hospital following a failed suicide attempt.  A week later, the Veteran learned that the friend committed suicide at the hospital.

Stressor 8.  In November 1970, the Veteran was flown to the Naval Hospital in Bethesda, Maryland.  During his stay, the Veteran alleges that he was assigned various orderly duties.  Specifically, he and three to four other individuals were ordered to discard various limbs and organs in a basement incinerator.  Later, he was assigned to burial detail.

To date, the record shows that the RO attempted to verify one of the claimed stressors, the incident in the cockpit.  In January 2008, the Joint Services Records Research Center (JSRRC) issued a formal finding of a lack of information required to corroborate the alleged in-service stressors.  In February 2008, the RO sent a letter to the Marine Corps Archives and Special Collections at the Gray Research Center.  The letter requested information concerning the cockpit incident and listed the months of June and July of 1970 as the pertinent months.  In April 2008, the RO received a response indicating that the records requested had been transferred to National Archives and Records Administration (NARA).  In May 2008, the RO sent a letter to the NARA requesting information concerning only the cockpit incident.  In June 2008, the NARA responded that its search of the record did not reveal "that a Marine pilot was killed in his F4 Phantom during that period."  According to NARA, the records did not report any accident-related deaths.  NARA also indicated that it had checked June and July of 1969 as well, but again noted that there were no pilot related deaths.

Of the remaining alleged stressors in which there is a reasonable possibility of being substantiated, the Board finds that an attempt should also be made to verify the incident in training camp in which the Veteran's drill instructor allegedly accidentally killed a recruit using a piano wire (Stressor 4).  Significantly, the Veteran contends that the incident was the subject of a congressional inquiry.  In addition, the RO/AMC should attempt to verify the Veteran's description of the circumstances surrounding his friend, first initial B., committing suicide while both he and the Veteran were hospitalized in Beaufort, South Carolina (Stressor 7).

Additionally, the Veteran has not yet been afforded a VA examination in connection with his current claim for an acquired psychiatric disorder.  In this regard, the Veteran has alleged ongoing psychological symptomatology since service.  Moreover, current VA treatment records reflect diagnoses of PTSD, depression, anxiety, panic with agoraphobia, and obsessive-compulsive disorder.  Notably, a January 2006 VA PTSD Assessment Summary diagnosed PTSD, chronic, severe, and related the diagnosis to the Veteran's report of non-combat related events, including the cockpit incident, seeing his drill instructor kill a man with a piano wire, and his experiences during his extended hospitalization.

There is sufficient indication in this case, based on current psychiatric diagnoses and statements by the Veteran, to support the need for a VA examination for compensation purposes to address whether any current psychiatric disorder may be related to service, to include any PTSD related to an in-service stressor.  38 C.F.R. §§ 3.159(c)(4), 3.303; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the VA Medical Center(s) in Texas, dated after April 2012.

2.  Contact the NPRC or any other appropriate custodian and specifically request in-patient hospitalization records on the Veteran's hospitalization from July 1970 to October 1970 at the Naval Hospital Beaufort, South Carolina for peptic ulcer disease and varicocele.  If such records are nonexistent or unavailable, the record should be annotated to reflect this.

3.  Obtain the Veteran's entire service personnel records. 

4.  Contact all appropriate sources and undertake appropriate efforts to verify the following reported in-service stressors as described in the Veteran's January 2008 statement:

(a)  Stressor 4.  During basic training in September 1969, the Veteran and his fellow recruits were given a demonstration on how to kill an enemy soldier with a piece of wire.  The Veteran alleges that his drill instructor solicited a volunteer and proceeded with the demonstration.  During the demonstration, the Veteran witnessed the volunteer struggling for air and, after about a minute, the volunteer's body went limp.  The Veteran stated that he and the other recruits were told to leave the training area; he later found out that the volunteer had in fact died.  The Veteran alleges that, in response to the incident, his drill instructors were reassigned and a congressional investigation was conducted.  (Note:  The Veteran contends that this incident was the subject of a congressional investigation.) 

(b)  Stressor 7.  During his hospital stay at the Naval Hospital in the months of September or October 1970 in Beaufort, South Carolina, the Veteran was informed that a friend named B. [see January 2008 statement for full first name] from training was admitted to the hospital following a failed suicide attempt.  A week later, the Veteran learned that the friend committed suicide at the hospital.

5.  Thereafter, schedule the Veteran for a VA psychiatric examination before any appropriate specialist to determine what, if any, psychiatric disability(ies) he suffers from, to include depression, anxiety disorder, PTSD, or any other disorder, is related to service.  The Veteran's claims file and copy of this remand must be provided to the examiner for review.  (Note: Ensure the examiner has a copy of the Remand to enable the examiner to easily access the summary of the Veteran's alleged stressors).  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).

The examiner should address the following:

(a)  In regard to any diagnosis of PTSD, the examiner should specify as to EACH alleged stressor (Stressor 1 through Stressor 8 described in the body of the Remand) whether it is adequate to support a diagnosis of PTSD; and whether the Veteran's symptoms are related to the claimed stressor.

(b)  In regard to psychiatric disorders other than PTSD such as major depressive disorder, generalized anxiety disorder, panic attacks with agoraphobia, and obsessive-compulsive disorder noted in the Veteran's treatment records, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that this disorder(s) manifested during, or as a result or, active military service.

A complete rationale for all opinions expressed must be provided.  

6.  Readjudicate the Veteran's claim.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case.  An appropriate amount of time should be afforded to the Veteran and his representative before returning his case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




